NO. 07-01-00340--CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



SEPTEMBER 28, 2001

______________________________



IN THE MATTER OF THE MARRIAGE OF

DJUNA JEAN SIMS AND RICHARD JAMES SIMS

AND IN THE INTEREST OF JESSICA MARIE SIMS

AND JACOB ALLAN-JAMES SIMS, CHILDREN

                                                            





FROM THE 47
TH
 DISTRICT COURT OF RANDALL COUNTY;



NO. 43,605-A; HON. DAVID L. GLEASON, PRESIDING

______________________________



ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL

                                                            



Before BOYD, C.J., QUINN and JOHNSON, JJ.

Richard James Sims, appellant, has moved to dismiss his appeal contending that he  “no longer desires to appeal the Judgment entered by the Court on May 17, 2001.”  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal without prejudice.  Having dismissed the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

  

Brian Quinn 

           	                            				    Justice

Do not publish.